Title: From Francis Walker Gilmer to Alexander Garrett, 30 April 1824
From: Gilmer, Francis Walker
To: Garrett, Alexander

Richmond
30th april 1824.I have this day received of Alexander Garrett, Bursar of the university of Virginia, two sets of bills of exchange, amounting to £2.110.. 7..0. Sterling, drawn by Joseph Marx on Mesrs. Gowan & Marx of London. The first set of bills, amounting to Eighteen hundred pounds Sterling, to be applied to the purposes of the university, according to instructions; the second set, amounting to three hundred. ten pounds & seven shillings Sterling, being in lieu of the $1500 currency, stipulated to be paid me, as agent for the university, on the mission. to employ professors.F. W. Gilmer.[note in TJ’s hand]: the above paiments by the Bursar are approvedTh: Jefferson